Citation Nr: 0607237	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating, to include on an 
extraschedular basis, for status postoperative Gill 
procedure, bilateral lateral fusion, L5-S1, with iliac bone 
graft for spondylolisthesis, L5 on S1, with scoliosis, 
dorsolumbar spine, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to an earlier effective date than November 
16, 1998 for the award of a 60 percent rating for status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claims for an 
increased rating for his service-connected low back 
disability, then evaluated as 40 percent disabling; and for a 
total rating based on individual unemployability due to 
service-connected disability.  This case was previously 
before the Board in March 2001 and July 2003, and was 
remanded for additional development of the record and to 
ensure due process.  Based on the receipt of additional 
evidence, the Board, in December 2004, increased the rating 
assigned for the low back disability to 60 percent.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated November 30, 2005, granted a Joint Motion for Remand 
(Joint Motion), and vacated that part of the Board's decision 
that denied a rating in excess of 60 percent.

By a rating decision in January 2005, the RO implemented the 
Board's grant of an increased rating of 60 percent for status 
postoperative Gill procedure, bilateral lateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis, L5 on S1, 
with scoliosis, dorsolumbar spine, effective from November 
16, 1998.  The veteran continued his disagreement with the 
assigned rating, and provided timely notice of disagreement 
with the effective date assigned for the increased 60 percent 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that the appellant has been furnished 
the notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), relative to the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

In the Joint Motion, the Court noted that while the Board, in 
its December 2004 determination, had denied an extraschedular 
rating for the veteran's low back disability, it had also 
held that additional evidence was necessary in order to 
adjudicate the claim for a total rating.  It was held that 
the Board's determination as to the completeness of the 
record to adjudicate the increased rating claim on an 
extraschedular basis was inconsistent with its finding with 
regard to the incompleteness of the record to adjudicate the 
TDIU claim.  Accordingly, the Board finds that further 
development of the record is appropriate.

Additionally, as noted above, the veteran has provided timely 
notice of disagreement with the assignment of an effective 
date of November 16, 1998 for the award of an increased 60 
percent rating for status postoperative Gill procedure, 
bilateral lateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis, L5 on S1, with scoliosis, dorsolumbar 
spine.  A statement of the case has not been issued in this 
regard.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claims:  for 
an increased rating for his service-
connected back disability, including on an 
extraschedular basis; for an earlier 
effective date for the award of an 
increased 60 percent rating for the 
service-connected back disability; and for 
a total rating based on individual 
unemployability due to service-connected 
disability.  He must be apprised of the 
division of responsibility between him and 
VA in obtaining such evidence, and must be 
requested to provide any evidence in his 
possession pertinent to the issues on 
appeal to the VA.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of the service-
connected low back disability, to include 
low back surgical scars.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran is precluded from other 
than marginal employment due to his 
service-connected disabilities.  All 
appropriate tests should be performed.  
The examiner should also express an 
opinion as to whether the service-
connected back disability represents an 
exceptional or unusual disability picture 
so as to markedly interfere with the 
veteran's employability, require frequent 
hospitalization, or otherwise produce 
functional impairment unique to the 
veteran which is not generally 
contemplated.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should provide a rationale for 
all opinions expressed.  

3.  The RO should issue a statement of the 
case reflecting its January 2005 rating 
decision assignment of an effective date 
of November 16, 1998 for the award of an 
increased (60 percent) rating for the 
service-connected back disability.  The 
veteran should be afforded the appropriate 
period of time to respond.  The veteran 
should be apprised that only if a timely 
substantive appeal is received as to the 
earlier effective date issue, will that 
issue be considered for appellate review. 

4.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's increased 
rating, including on an extraschedular 
basis, and TDIU, claims may be granted.  
If not, he should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

